EXHIBIT 99 NEWS RELEASE For more information For Immediate Release Mary Ryan 630-663-8283 Aftermarket Technology Corp. Reports First Quarter 2008 Results · Record quarter for Logistics with net sales of $84.8 million · Renewed contract with AT&T for reverse logistics services through 2010 · Announces new contract for forward and reverse logistics services for AT&T’s DSL business · NuVinci™ business sold and reclassified as a discontinued operation · Repurchased $10 million of stock in the quarter · Announces increased 2008 EPS guidance DOWNERS GROVE, Illinois, Tuesday, April 29, 2008 Aftermarket Technology Corp. (NASDAQ:ATAC), today reported financial results for the quarter ended March 31, First
